DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/22 has been entered. 

Response to Arguments
101 Rejection.
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive.
Applicant’s argue that the recitation of a processing unit and receiving unit and their respective functions tie the identified abstract idea to the monitoring of the bearings in the equipment to a concrete device being monitored, however the examiner respectfully disagrees.
As pointed out by the examiner in the 101 rejection below, the processing unit and receiving unit are merely generically claimed computer elements used as tools for performing the identified abstract ideas.  When performing the identified abstract ideas, neither the generically claimed processing unit or the receiving unit are bettered by the operation of the abstract ideas.
In addition, the limitations directed towards the sensor and its configuration to monitor the bearing, is considered to be an insignificant extra-solution activity of mere data gathering, without providing significantly more or implementing the identified abstract ideas.  The calimed monitored structure and the sensor are not bettered by the performed abstract ideas, as the output signal doesn’t affect their operation.  The data is merely collected by the sensor and outputted to the generically claimed processing unit, where the processing unit performs the identified abstract ideas to the collected data, creating a filtered output signal.  The claimed signal does not change or better the operation of the sensor or bearing.  It is noted that the identified abstract ideas cannot be what makes the claims patent eligible. 
The examiner suggests further defining how the outputted signal betters the operation of the bearing or the sensor to implement the abstract ideas into a practical application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 recite(s) normalizing the input signal, the processing unit is configured to normalize each of the multiple frequencies, which represent vibration, contained in the input signal separately for a particular property of interest, the processing unit is configured to use the particular property of interest for each of the multiple frequencies, to create at least one datapoint for each of the multiple frequencies, the processing unit further transforms the at least one datapoint from each of the multiple frequencies taken together by calculating an average value of each of the at least one data point and any surrounding neighbor data points to create a normalized input signal, the processing unit  thresholding the normalized input signal to provide a filtered output signal which correlates with the condition of the bearing, wherein the filtering by the processing unit eliminates those of the multiple frequencies and associated data points with may result from: (1) vibrations of components of the equipment other than bearing: and (2) vibrations of other equipment that are included in input signal, the filtered output signal having reduced noise and an area of no data between a plurality of peaks such that the filtered output signal only includes information for those of the multiple frequencies which are identified by the processing unit a being associated with the bearing.  The identified abstract idea falls within the grouping of mathematical concepts, as evidenced by applicant’s filed specification which discloses using various mathematical operations for normalizing and filtering a signal. This judicial exception is not integrated into a practical application because the claimed processing unit is merely a tool that performs the abstract idea without implementing the abstract idea into a practical application or providing significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a receiving unit for receiving an input signal from a sensor of the equipment reads as an insignificantly extra-solution activity of mere data gathering, as the sensor is generically claimed and does not implement the abstract idea into a practical application nor does the generically claimed computer element of a receiving unit.   In addition, the claimed system, device, equipment, bearing, components of the equipment other than the bearing and input signal generically links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  Lastly, the “the filtered output signal having reduced noise and an area of no data between a plurality of peaks such that the filtered output signal only includes information for those of the multiple frequencies which are identified by the processing unit as being associated with the bearing” is simply a signal.  The produced signal is not tangible, as it does not possess concrete structure that would qualify as a device or part under the definition a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Therefore, the recited produced signal does not integrate the identified abstract ideas into a practical application or provide significantly more.

	Claims 2-8 and 10-12 further defines the judicial exception without providing significantly more or implementing the abstract idea into a practical application, as correlating data is considered to be math.

The claim(s) 13 recite(s) normalizing the input signal, the processing unit is configured to normalize each of the multiple frequencies, which represents vibrations, contained in the input signal separately for a particular property of interest, the processing unit is configured to use the particular property of interest for each of the multiple frequencies, to create at least one datapoint for each of the multiple frequencies, the processing unit further transforms the at least one datapoint from each of the multiple frequencies taken together by calculating an average value of each of the at least one data point and any surrounding neighbor data points to create a normalized input signal, the processing unit  thresholding the normalized input signal to provide a filtered output signal which correlates with the condition of the bearing, wherein the filtering by the processing unit eliminates those of the multiple frequencies and associated datapoints which may result from: (1) vibrations of components of the equipment other than the bearing; and (2) vibrations of other equipment that are included in the input signal.  The identified abstract idea falls within the grouping of mathematical concepts, as evidenced by applicant’s filed specification which discloses using various mathematical operations for normalizing, filtering a signal and correlating conditions.   In addition, the claim recites the abstract idea of using the at least one data point of at least one of the multiple frequencies to automatically detect whether the at least one of the multiple frequencies is generated by neighboring equipment rather than from the bearing.  The identified abstract idea falls within the abstract idea grouping of mental concepts.  As, other than the processing unit acting as a tool for performing the abstract idea, the concept is capable of being performed in the mind of a user when presenting a data point and using that information to determine where the data point is generated from, under the broadest reasonable interpretation of “to automatically detect”. These judicial exceptions are not integrated into a practical application because the claimed processing unit is merely a tool that performs the abstract ideas without implementing the abstract ideas into a practical application or providing significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because a receiving unit for receiving an input signal from a sensor of the equipment reads as an insignificantly extra-solution activity of mere data gathering, as the sensor is generically claimed and does not implement the abstract idea into a practical application nor does the generically claimed computer element of a receiving unit.   In addition, the claimed system, device, equipment, bearing, and input signal generically links the abstract idea to a field of use without providing significantly more or implementing the abstract idea into a practical application.  Lastly, the “for monitoring the equipment” step merely reads as “apply it”, which does not integrate the recited judicial exception into a practical application as mere instruction to apply an exception cannot provide an inventive concept.

Claims 14-21 further defines the judicial exceptions without providing significantly more or implementing the abstract idea into a practical application, as correlating data is considered math.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ismail et al. (2017/0356936) which teaches filtering out background noise to produce filtered signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853